Title: From Thomas Jefferson to George Washington, 10 December 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Paris Dec. 10. 1784.

Every thing on this side the water seems to indicate a certainty of war. The Emperor seems decided in not receding from the right to navigate the Scheld; and the Dutch as determined not to yeild it. I suppose that this court and that of Berlin will take part with the Dutch. The Turks of course become parties in a war against the Emperor; and it seems as probable that the Empress of Russia will join him. There are many who beleive he will yet retract; but every public appearance is against this supposition. I own myself astonished he should have gone so far; but I should be more so were he now to retire. He is indeed in a perillous predicament. If he recedes, his character, which his public acts have placed on very high ground, dwindles to that of a petty bully, and is marked, as his enemies denote it, with eccentricity and inconsistence; if he persists, the probable combination against him seems to threaten his ruin. When the season arrives for opening a campaign we shall know decidedly and probably not before.
The disposition of Gr. Britain does not seem very favourable to us. All information from thence represents the people and still more the merchants as extremely hostile. I think it probable we shall take a trip to that court in order to bring their intentions to a decisive issue. It seems probable also that Spain will refuse to  treat at this place, and oblige us to visit Madrid. I had lately a letter from Mr. Carmichael at Madrid. He informs me that a Mr. Harrison of Cadiz had on your behalf applied to him to procure permission to send you a Jack of the best race; and that on his making the application the king had ordered two of the very best to be procured and sent you as a mark of his respect. Besides the pleasure I receive from every testimonial of this kind, I view this present as likely to be of great public utility. I had before intended to endeavor to procure a male of that race; but shall now change my object to the procuring one or more females, that we may be enabled to propagate and preserve the breed. Should I go to Spain, I shall surely be able to effect this.
The executive of our state have remitted to Dr. Franklin and myself the care of having the statue made which the assembly directed as a mark of their gratitude to you. I was unwell when I received the letter and have not yet been able to see and confer with Doctr. Franklin on the subject. I find that a Monsr. Houdon of this place possesses the reputation of being the first statuary in the world. I sent for him and had some conversation with him on the subject. He thinks it cannot be perfectly done from a picture; and is so enthusiastically fond of being the executor of this work that he offers to go himself to America for the purpose of forming your bust from the life, leaving all his business here in the mean time. He thinks that being three weeks with you would suffice to make his model of plaister with which he will return here, and the work will employ him three years. If Dr. Franklin concurs with me, we shall send him over, not having time to ask your permission and await your answer. I trust that having given to your country so much of your time heretofore, you will add the short space which this operation will require to enable them to transmit to posterity the form of the person whose actions will be delivered to them by History. Monsr. Houdon is at present engaged in making a statue of the king of France. A bust of Voltaire executed by him is said to be one of the first in the world.
I beg leave to present my respectful compliments to Mrs. Washington and to assure yourself of the high esteem and veneration with which I have the honour to be Dr. Sir Your most obedient and most humble servt.,

Th: Jefferson

